Citation Nr: 1236694	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-06 651	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for plantar warts.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2007, the RO, in pertinent part, denied service connection for plantar warts.  In July 2008, the RO denied service connection for depression and bipolar disorder.  

This case was previously before the Board in April 2011, when it was remanded to afford the Veteran a Board hearing at the RO.  That hearing was held in June 2012, before the undersigned Veterans Law Judge.  A transcript is of record.

During the hearing, it was agreed that the record on appeal would be held open for a period of 60 days in order to afford the Veteran and his representative an opportunity to submit additional lay and medical evidence.  No additional evidence has been received.

The RO has thus far characterized the psychiatric claims on appeal as entitlement to service connection for depression and bipolar disorder.  However, it appears from the record that the Veteran has been diagnosed with at least one acquired psychiatric disability other than depression and bipolar disorder; namely, delusional disorder.  Accordingly, the scope of the appeal has been expanded, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

For the reasons set forth below, the issue of entitlement to service connection for an acquired psychiatric disability is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran was seen on multiple occasions during service for complaints variously characterized as plantar warts and plantar calluses.

2.  During the course of the claim, competent medical evidence has identified current bilateral plantar calluses, which one examiner has linked to military service. 


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral plantar calluses, claimed as plantar warts, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  However, in light of the favorable determination with respect to the claim, no further discussion of VCAA compliance is needed.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed an original claim for service connection for a disability he listed as plantar warts.  During the course of his hearing, he described this condition as being on the "meaty" part of his heel of the foot and that kind of go to the bone.  He stated that they can be trimmed flat and that they trim inside them, but they still grow back.  He stated the he was told they were caused by pressure being placed on certain parts of the foot and the bone tries to protect itself by building up a callus.  He stated he has had problems with this since leaving the military and that it has been treated by trimming.  

Service treatment records reveal multiple instances from February 1976 to February 1980 wherein the Veteran complained of plantar warts or plantar calluses.  At one point he stated that he felt like he was walking on the bones.  The calluses and/or plantar warts were often noted to be on his heel and the ball of his feet.  Some entries described hard areas of skin with a white center, with an assessment of plantar warts.  At other times, the assessment for a similar description was plantar calluses, and once, a plantar corn.

On the April 2007 VA examination, the claims file was reviewed and the Veteran was examined.  At that time, physical examination revealed plantar calluses on the heels and on the ball of the foot.  The examiner diagnosed plantar calluses and opined that it was more likely than not that the condition is related to the Veteran's military service since there was a record of treatment for this during service.  

On VA examination in August 2007, the examiner indicated that the Veteran was not shown to have plantar warts.  A callus on the left foot was noted, however.  The examiner concluded that the plantar warts treated in service had resolved. 

In this case, although the Veteran identified his claimed disability as plantar warts, the description of the foot complaints in service treatment records, on the VA examinations, and in the Veteran's testimony suggest the Veteran is claiming service connection for the foot disability caused by the hardened skin and requiring the repeated shaving of the skin on his feet.  The service treatment records described the complaints variously as plantar warts and plantar calluses, and on one occasion plantar corn.  These plantar warts/calluses/corn have been in the same general area of the feet (heel and ball), and such has been presently shown during the course of the claim.  However, at the present time his disability has been identified as plantar calluses.  Although the Veteran characterized his disability as plantar warts, the Board finds the symptomatology and his description of the disability includes the currently diagnosed plantar calluses.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (in determining the scope of a claim, the Board must consider a veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim).  

Accordingly, as the Veteran was treated in service for foot complaints variously diagnosed as plantar warts and calluses (and plantar corn), is currently diagnosed with plantar calluses, and the April 2007 VA examiner opined that the current calluses are related to service, the Board finds that service connection for plantar calluses (claimed as plantar warts) is warranted.


ORDER

Entitlement to service connection for plantar calluses (claimed as plantar warts) is granted. 



REMAND

During the Board hearing in June 2012, the Veteran testified that he had received relevant treatment at the VA Medical Centers (VAMCs) in Iowa City, Iowa (beginning around November 2004, until about October 2006); Bay Pines, Florida (around late 2004 and/or early 2005); St. Cloud, Minnesota (from 2006 to 2008, and then again around 2010); and Danville, Illinois (presently).  He also testified that he had received relevant treatment at the VA Community Based Outpatient Clinic (CBOC) in Peoria, Illinois (in 2012).  The report of a May 2008 VA mental disorders examination suggests that he received psychiatric treatment in Germany, after his release from service, and a VA letter dated in May 2012 indicates that a folder has been created pertaining to his pursuit of VA vocational rehabilitation.

Presently, the claims file contains no records at all from the VAMCs in Iowa City, Iowa, Bay Pines, Florida, or Danville, Illinois.  Nor does it contain any records from the VAMC in St. Cloud, Minnesota, dated after September 2007; records of post-service psychiatric treatment in Germany; or copies of the materials contained in his VA vocational rehabilitation folder.  Because such records could bear on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed medical release forms for records pertaining to any relevant post-service psychiatric treatment he received while in Germany, as well as for any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMCs in Iowa City, Iowa (including the period from approximately November 2004 to October 2006); Bay Pines, Florida (including periods around late 2004 and early 2005); St. Cloud, Minnesota (including from 2010); and Danville, Illinois (presently).  Also obtain copies of records pertaining to any relevant treatment he has received through the VA CBOC in Peoria, Illinois (including from 2012).  If any of the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the claims file.  If such a folder is not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  If, and only if, pursuant to the foregoing development, additional evidence is obtained that pertains to the etiology of the Veteran's acquired psychiatric disorder(s) (for example, evidence showing that the Veteran was treated for psychiatric problems more proximate to service than currently shown), arrange to have the Veteran scheduled for a new psychiatric examination.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has at any time since February 2007 (when he filed his claim for service connection) had an acquired psychiatric disability (including depression, bipolar disorder, and/or delusional disorder) that had its onset in, or is otherwise related to, his period of active service.  A complete medical rationale for all opinions expressed must be provided.

5.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


